Opinion issued April 13, 2006
















In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00344-CR
____________

JOSEPH DENNIS ROSS, Appellant

V.

THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1006578
 

 
 
O P I N I O N
             A jury found appellant, Joseph Dennis Ross, guilty of the felony offense of
driving or operating a motor vehicle in a public place while intoxicated (“DWI”).
 
The trial court, after finding true the allegations in two enhancement paragraphs that
appellant had two prior felony convictions, assessed appellant’s punishment at
confinement for twenty-five years.  In his sole issue, appellant argues that the trial
court erred in entering a judgment of conviction for the felony offense of DWI, and
not the Class B misdemeanor offense of DWI, because the jury did not determine
whether appellant had been twice before convicted of DWI.  
          We affirm. 
Procedural Background
          At the commencement of the guilt stage of trial, the trial court presented
appellant with a stipulation of evidence, previously signed by appellant, showing that
he had two prior convictions for the offense of DWI.  The trial court stated that it
would “instruct the jury to find [the] allegations in the indictment, as to the prior DWI
convictions, . . . to be true” and advised appellant that the stipulation was “the same
as a judicial confession as to the matters set out in the stipulation.”  Appellant
acknowledged that the stipulation was voluntary and that he understood its
implications.  The trial court then admitted the stipulation into evidence, and the State
read it to the jury.  
          At the conclusion of the evidence, the trial court presented its charge, which
instructed the jury as follows:
The defendant, Joseph Dennis Ross, stands charged by indictment with
the offense of operating a motor vehicle in a public place while
intoxicated, alleged to have been committed on or about the 7th day of
November 2004 . . . after having been heretofore, to-wit, on June 14,
2002, convicted . . . of the offense of driving and operating a motor
vehicle while intoxicated, and after having been heretofore, to-wit, on
November 6, 2000, convicted . . . of the offense of driving and operating
a motor vehicle while intoxicated.  The defendant has pleaded not guilty.
The next paragraph of the trial court’s charge explained 
Our law provides that a person commits an offense if the person is
intoxicated while driving or operating a motor vehicle in a public place. 
It is a felony offense if the person has heretofore been convicted of two
other offenses of driving or operating a motor vehicle in a public place
while intoxicated.  
The charge also instructed the jury that appellant had “stipulated to the validity and
finality of the two prior convictions for [DWI] alleged in the indictment” and that
“these two prior convictions were no longer at issue.”  The application paragraph of
the charge instructed the jury to find appellant “guilty as charged in the indictment”
if it found that he had committed the primary offense of DWI on November 7, 2004. 
Important to appellant’s contention, the application paragraph did not expressly
reference appellant’s two previous convictions for DWI.  
 
Jury Charge
          Appellant argues that the trial court erred in entering a judgment reflecting a
conviction for the felony offense of DWI because the jury did not make a finding as
to whether appellant had two prior DWI convictions.  Appellant asserts that, despite
the stipulation of evidence relieving the State of its burden of proof, “the jury was not
relieved of the requirement that it determine whether appellant was guilty of every
element of the crime with which he was charged beyond a reasonable doubt.” 
          A person commits the Class B misdemeanor offense of DWI if he is intoxicated
while operating a motor vehicle in a public place.  Tex. Pen. Code Ann. § 49.04(a),
(b) (Vernon 2003).  However, if the person has two prior DWI convictions, the
offense is punishable as a third degree felony.  Id. at § 49.09(b)(2).  Proof of two prior
convictions is an element of the felony offense of driving while intoxicated.  Will v.
State, 794 S.W.2d 948, 952 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d).  The
United States Supreme Court has expressly held that the Fifth and Sixth amendments
of the Constitution
 entitle a criminal defendant to “a jury determination that he is
guilty of every element of the crime with which he is charged, beyond a reasonable
doubt.”  Apprendi v. New Jersey,  530 U.S. 466, 477, 120 S. Ct. 2348, 2356 (2000).
          As both parties recognize, the Texas Court of Criminal Appeals has recently
addressed a related issue in Bryant v. State, No. PD-672-04, 2005 WL 765840 (Tex.
Crim. App. Apr. 6, 2005).  Having been charged with the felony offense of DWI,
Bryant stipulated to two prior DWI convictions in a written document.  Id. at *1. 
Bryant’s stipulation was not admitted into evidence.  Id. at *2.  Rather, the trial court
instructed the jury that “[t]he defendant has stipulated before the Court that he
previously was convicted two times of [DWI] . . . and you are instructed to find that
the defendant has been previously convicted of those offenses.”  Id.  On appeal,
Bryant argued that the evidence was insufficient to prove that he committed the
felony offense of DWI because the jury did not receive any evidence of the two prior
DWI convictions, as the State did not introduce the stipulation into evidence.  Id.  The
Court of Criminal Appeals rejected Bryant’s argument and held that his stipulation
waived any right to contest the absence of proof on the stipulated elements.  Id. at *3. 
The court explained that a stipulation amounts to “a kind of judicial admission” that
“ha[s] the effect of withdrawing a fact from issue and dispensing wholly with the
need for proof of the fact.”  Id. at *2 (citing 2 John W. Strong, et al., McCormick
on Evidence § 255 (5th ed. 1999)).  Accordingly, the court concluded that Bryant
had no right to contest the sufficiency of the evidence on the stipulated elements.  Id.
at *4.
          Appellant notes that the jury in the instant case, in contrast to the jury in
Bryant, was not expressly instructed to find that appellant had been twice previously
convicted of DWI.  In response, the State directs our attention to Martin v. State, 179
S.W.3d 685 (Tex. App.—Beaumont 2005, pet. granted).  Martin, who stood charged
with the felony offense of DWI, entered a stipulation admitting to two prior DWI
convictions.  Id. at 686.  However, Martin’s stipulation was not introduced into
evidence during the guilt phase of the trial nor was the jury made aware of its
existence.  Id.  Martin argued that the trial court erred in not properly charging the
jury about the necessity of finding that he had been twice previously convicted of
DWI.  Id. at 686–87.  The court, relying on Bryant, stated that Martin’s stipulation
withdrew the issue of his two prior DWI convictions and dispensed with the need for
any evidence about this issue.  Id. at 687.  The court explained that it was 
“unnecessary for the trial court to include in the jury’s instructions any issue
regarding the stipulated prior convictions.”  Id.  “For all practical matters, the State’s
burden of production was reduced to that of simply proving the elements of the
underlying . . . DWI.”  Id.  Thus, the court concluded that there was no error because
the jury charge included all of “the law applicable to the case.”
 Id. at 687–88.  We
need not reach the issue addressed in Martin, because in contrast to Bryant and the
instant case, the trial court’s charge in Martin “made no mention of Martin’s
stipulation nor did the instructions incorporate the two prior convictions into either
the abstract definition portion or the application paragraph [of the trial court’s
charge].”  Id. at 686.
          Here, appellant stipulated that he had two prior DWI convictions, and his
stipulation was admitted into evidence and published to the jury.  It is true that the
charge before us did not expressly instruct the jury to find that appellant had been
twice convicted of DWI and the application paragraph did not reference the two prior
DWI convictions.  However, the first paragraph of the charge instructed the jury that
appellant had been charged by indictment with committing the offense of DWI “after
having been” twice previously convicted of the offense of DWI.  The charge also
explained that this constituted “a felony offense.”  After explaining the elemental
aspect of the two prior convictions, the charge further instructed the jury that
“[appellant] has stipulated to the validity and finality of the two prior convictions for
DWI alleged in the indictment” and that “[t]hese two prior convictions are no longer
at issue.”  As noted in Bryant, once appellant stipulated to the fact of his two prior
DWI convictions, the stipulation had the effect of “withdrawing [that] fact from issue
and dispensing wholly with the need for proof of the fact.”  Bryant, 2005 WL 765840 
at *3.  The charge then instructed the jury to find appellant guilty “as charged in the
indictment” if it found beyond a reasonable doubt that the State had proven “each and
every element of the offense charged.” 
          Given the trial court’s instructions in its charge, the jury, in order to find
appellant guilty of the felony offense of DWI “as charged in the indictment,”
necessarily found that appellant had been twice previously convicted of the offense
of DWI.  Thus, there is no appreciable difference between the jury charge in this case
and the jury charge in Bryant, which expressly instructed the jury to find that the
defendant had been twice convicted of DWI.
 
          We conclude that the jury, pursuant to the trial court’s instructions, necessarily
found that appellant had been twice previously convicted of DWI when it found
appellant guilty of the offense “as charged in the indictment.”  Accordingly, we hold
that the trial court did not err in entering a judgment of conviction against appellant
for the felony offense of DWI. 
          We overrule appellant’s sole issue.
 
 
 
 
 
Conclusion
          We affirm the judgment of the trial court.
 
 
                                                                        Terry Jennings
                                                                        Justice
 
 
Panel consists Chief Justice Radack and Justices Jennings and Alcala.
 
Publish.  Tex. R. App. P. 47.2(b).